Order issued: December ~ , 2012




                                                  In The
                                  ( ourt of App al
                            fth Biatritt of e.xas at
                                          No. 05-12-00594-CV


               S. AMINAH N. MOMIN AND ALL OTHER OCCUPANTS OF
               714 LONE RIDGE WAY, MURPHY, TEXAS 75094, Appellants
                                                    Vo




 U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR-IN-INTEREST
        TO BANK OF AMERICA, NATIONAL ASSOCIATION, AS TRUSTEE,
    SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL ASSOCIATION
      AS TRUSTEE FOR MORGAN STANLEY LOAN TRUST 2007-8XS, Appellee


                         On Appeal from the County Court at Law No. 3
                                     Collin County, Texas
                             Trial Court Cause No. 003-00771-2012


                                                ORDER
        By order dated September 24, 2012, the Court ordered Denise Condran, Officia! Court Reporter

for the County Court at Law No. 3 of Collin County, Texas, to file either: (1) the reporter’s record; (2)

written verification that no hearings were recorded; or (3) written verification that appellant has not

requested or made payment arrangements for the record. As of today’s date, we have not received either

the reporter’s record or written notification regarding request or payment.

        Accordingly, we again ORDER Denise Condran to file one of the items listed above WITHIN

SEVEN DAYS OF THE DATE OF THIS ORDER. If the Court does not receive the requested

documentation within seven days of the date of this order, the Court will order that Denise Condran not
sit as a court reporter until she files either the reporter’s record or written notification regarding

request orpayment. We notify appellants that if we receive verification of no request or no payment,

we will order the appeal submitted without the reporter’s record. See TEX. R. A~’. P. 37.3(c).

       We DIRECT the Clerk of this Court to send a copy of this order by electronic transmission

to Ms. Condran, appellants, and all counsel of record.




                                                  -2-